                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                                         No. 17-cr-3237 JAP

JESUS FRANCISCO FERNANDEZ,

                      Defendant.


                         MEMORANDUM OPINION AND ORDER

       A jury trial was held from March 18, 2019 to March 20, 2019. At the conclusion of the trial

the jury returned a Verdict (Doc. 189) finding Defendant Jesus Francisco Fernandez guilty as

charged in the Indictment (Doc. 10). On March 29, 2019, Defendant requested an extension of

time to file a motion for a new trial, which the Court granted. See Order (Doc. 193). On May 10,

2019, Defendant filed his Motion for a New Trial (Motion) (Doc. 203). The United States opposes

the Motion.1 The Court, having considered the parties’ briefs, arguments, and applicable law, will

deny Defendant’s Motion.

                                       BACKGROUND

       On November 15, 2017, a federal grand jury returned an indictment charging Defendant

Jesus Francisco Fernandez with unlawfully, knowingly, and intentionally possessing with intent

to distribute 500 grams and more of a mixture and substance containing a detectable amount of

methamphetamine in violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(A). (Doc. 10). The charges

arise from an encounter Defendant had with Drug Enforcement Administration (DEA) Special


1
 See UNITED STATES’ RESPONSE TO THE DEFENDANT’S MOTION FOR A NEW TRIAL FILED ON MAY
10, 2019 (Response) (Doc. 206).

                                                1
Agents Jarrell Perry and Kirk Lemmon on a Greyhound bus during a layover at the Greyhound

bus terminal in Albuquerque, New Mexico on October 25, 2017. On February 12, 2018, Defendant

filed a motion asking the Court to suppress evidence obtained as a result of the October 25, 2017

encounter. (Doc. 21). The Court denied the motion to suppress, see Memorandum Opinion and

Order (Doc. 74), as well as a subsequent motion to reopen the suppression hearing, see

Memorandum Opinion and Order (Doc. 149). The factual background is fully detailed in the

Court’s October 9, 2018 Memorandum Opinion and Order (Doc. 74), and the Court will not repeat

it in its entirety here.

        In preparation for trial, both parties filed several motions in limine. On February 6, 2019,

the Court held a hearing on those pretrial motions, and subsequently issued an Order

memorializing the Court’s oral rulings at the hearing. See Order (Doc. 154). Relevant here, the

Court granted in part and denied in part Defendant’s Motion in Limine No. 4: To Exclude

Reference to Prior Travel (Doc. 99). In that motion, Defendant invoked Federal Rules of Evidence

401, 402, 404(a) and 404(b), and asked the Court to exclude any testimony regarding his travel on

a Greyhound Bus and encounter with Special Agent Perry at the Albuquerque Greyhound terminal

several days prior to his October 25, 2017 arrest.

        A jury trial was held from March 4, 2019 to March 6, 2019. At the conclusion of the trial,

and after extended deliberation, the jury was unable to reach a unanimous verdict and the Court

declared a mistrial. See Order Declaring Mistrial (Doc. 172). The case was retried from March

18, 2019 to March 20, 2019. At the conclusion of the second trial, the jury returned a unanimous

verdict finding Defendant guilty as charged in the Indictment. See Verdict (Doc. 189). Defendant

now moves the Court to vacate his conviction and grant a new trial under Federal Rule of Criminal

Procedure 33 in the interest of justice. (Doc. 203).



                                                  2
                                       LEGAL STANDARD

       Federal Rule of Criminal Procedure 33 provides that, “[u]pon the defendant’s motion, the

court may vacate any judgment and grant a new trial if the interest of justice so requires.” Fed. R.

Crim. P. 33(a). The decision whether to grant a new trial is within the sound discretion of the

Court, see United States v. Herrera, 481 F.3d 1266, 1270 (10th Cir. 2007), and the Court is free

to weigh the evidence in support of the motion and assess a witness’s credibility, Tibbs v. Florida,

457 U.S. 31, 37-38, n.11 (1982). Nevertheless, “[a] motion for a new trial is not regarded with

favor and is only issued with great caution.” Herrera, 481 F.3d at 1269-70. Rule 33 presumes that

the verdict rendered by the jury is valid, and the burden rests on the moving party to show that a

new trial ought to be granted. United States v. McCourty, 562 F.3d 458, 476 (2d Cir. 2009).

       When evaluating a Rule 33 motion, courts have determined that any error sufficient to

require a reversal on appeal is a sufficient basis for granting a new trial. See, e.g., United States v.

Walters, 89 F. Supp. 2d 1206, 1213 (D. Kan. 2000), aff’d 28 Fed. App’x 902 (10th Cir. 2001).

Where “no contemporaneous objection was made, the jury’s verdict should be set aside only if

admission of the statements constituted plain error, that is, ‘fundamental error, something so basic,

so prejudicial, so lacking in its elements that justice cannot have been done.’” United States v.

Morris, No. 10-cr-0317, 2012 WL 1622398 at *1 (D. Colo. May 9, 2012) (quoting United States

v. Harlow, 444 F.3d 1255, 1261 (10th Cir. 2006) (emphasis in original)).

                                           DISCUSSION

       Defendant states several grounds for a new trial. First, Defendant contends it was trial error

to allow Agent Perry to refer in detail to his October 22, 2017 encounter with and search of

Defendant at the Greyhound Bus Terminal approximately one week before the subsequent

encounter that led to Defendant’s arrest. (Doc. 203 at 6-12). Defendant also appears to claim,



                                                   3
albeit briefly, that trial error was committed when the United States purportedly violated the

Court’s pretrial evidentiary ruling pertaining to Agent Lemmon’s observations of Defendant on

October 25, 2017. (Doc. 203 at 8, 11). Lastly, Defendant argues that the guilty verdict was against

the weight of the evidence. (Doc. 203 at 12-15).

   A. Trial Error Pertaining to Defendant’s Prior Encounter with Agent Perry

         Defendant asserts that he suffered unfair prejudice by introduction of evidence of Agent

Perry’s encounter with and search of Defendant inside the Greyhound bus terminal a few days

prior to Defendant’s October 25, 2017 arrest. The unlawful admission of evidence, particularly the

admission of evidence that results in serious miscarriage of justice or an erroneous verdict by the

jury, may form the basis for granting a new trial. United States v. Bell, 584 F.3d 478, 486 (2d Cir.

2009).

   1. Pretrial Evidentiary Ruling

         Prior to trial, the Court granted in part and denied in part Defendant’s Motion in Limine

No. 4: To Exclude Reference to Prior Travel (Doc. 99). During a suppression hearing on

September 19, 2018, Agent Perry had testified that when he encountered Defendant on the

Greyhound bus on October 25, 2017, he recognized Defendant from a prior encounter inside of

the Greyhound bus station four or five days earlier. Defendant also recalled that encounter. During

that prior encounter, Defendant was traveling under the name Frank Dreke. When Agent Perry

requested identification from Defendant, Defendant provided Agent Perry with medical paperwork

bearing the name Jesus F. Fernandez. On that prior occasion, Defendant consented to a pat down

search of his person and a search of his black duffel bag. Agent Perry did not discover any

contraband or illegal substances as a result of those searches.

         Defendant argued in his motion in limine and at the motions hearing that evidence of this



                                                   4
prior encounter with Agent Perry was irrelevant and unrelated to Defendant’s arrest on October

25, 2017, did not serve any valid purpose otherwise authorized under Federal Rule of Evidence

404(b), and any probative value was substantially outweighed by unfair prejudice to Defendant.

(Doc. 99). Although the Court had earlier admitted into evidence Defense Exhibit A, a paired

audio/video media file of Agent Perry’s encounter with Defendant, in its entirety, Defendant

argued for the first time at the motions hearing that the portions of the audio recording referencing

the prior encounter should be redacted. (02/06/19 Tr. 11:18-12:7, 26:13-27:9; 30:11-31:9).

       The United States argued in response that evidence regarding Defendant’s travel prior to

October 25, 2017 was not Rule 404(b) evidence, but rather admissible as res gestae. (Doc. 118 at

4-8). Citing to United States v. Kimball, 73 F.2d 269, 272 (10th Cir. 1995), the United States

suggested that evidence of Defendant’s travel a few days before his October 25, 2017 arrest is

admissible because it “provides the context for the crime, is necessary to a full presentation of the

case, [and] is appropriate in order to complete the story of the crime on trial by proving its

immediate context or the res gestae.” (Doc. 118 at 4). The United States alternatively argued that

even if the Court were to determine that evidence of the prior travel was not intrinsic evidence, the

evidence was also admissible under Rule 404(b) for purposes of demonstrating motive,

opportunity, intent, preparation, plan, knowledge, identity or absence of mistake or accident on the

part of Defendant. (Doc. 118 at 10).

        Following argument by the parties, the Court made the following oral ruling on the motion:

       What I’m going to permit is this. I’ll allow the government to play the entirety of the audio
       recording made on the bus at the time of the second arrest. In order to avoid confusion on
       the part of the jury, I’ll allow some contextual testimony by Agent Perry that he had met
       the defendant previously at the bus station in Albuquerque, and during that encounter, he
       had determined that the defendant’s real name was Jesus Fernandez based on medical
       records that he found, and that he had determined that he was traveling under the name of
       Frank Dreke the same as he was doing on the day of arrest. Now, you may not go beyond
       that in Agent Perry’s testimony to say that all of this is evidence of a propensity to transport

                                                  5
       drugs. (02/06/19 Tr. 40:5-18).

       In response to a question from the United States, the Court clarified that Agent Perry would

be able to testify, based on his training and experience, that “people who are drug couriers often

travel under a false name,” but that Agent Perry could not express a personal opinion that

Defendant was transporting drugs because he was traveling under a false name. (02/06/19 Tr.

40:19-41:2, 15-17). To ensure the clarity of the ruling the Court repeated:

       Now, to make sure you understand the limits, [Agent Perry is] not to go into anything about
       the prior encounter suggesting a pattern of transporting drugs. He can testify that that’s
       where he first encountered Mr. Fernandez and that that is the reason on the second
       encounter that he realized he again was using a false name because he had established in
       the first encounter what his real name was. Are we clear on that?

(02/06/19 Tr. 41:18-24). The parties indicated they understood the ruling. After the hearing, the

Court memorialized its oral ruling on Defendant’s motion in limine in a written order as follows:

       The United States may play the entire audio recording of the encounter between Defendant
       and Special Agent Perry on the bus on October 25, 2017. To avoid confusion on the part
       of the jury, the Court will also allow limited contextual testimony by Special Agent Perry.
       Special Agent Perry may testify that he had previously met Defendant at the Albuquerque
       bus station, and that during the prior encounter Special Agent Perry determined that
       Defendant’s real name was Jesus Fernandez based on medical records in Defendant’s
       possession and that Defendant was traveling under the name of Frank Dreke just as he was
       during the second encounter on October 25, 2017. The Court will allow Special Agent
       Perry to testify that in his experience people who transport drugs often travel under false
       names, but the Court will not allow Agent Perry to extrapolate that this evidence
       demonstrates Defendant’s propensity to transport drugs in this case. (Doc. 154 at ¶ 4).

   1. The First Trial

       At the outset of the first trial, Defendant renewed his objection to the admission of evidence

regarding Defendant’s prior encounter with Agent Perry at the Greyhound bus station a few days

before his arrest. (03/04/19 Tr. 105:2-10). During the first trial, Agent Perry testified that he

recognized Defendant on October 25, 2017, in part because Defendant handed him a bus ticket

and Agent Perry recognized the name on the ticket. (03/05/19 Tr. 25:22-26:4). Agent Perry



                                                 6
testified that he had encountered Defendant the Saturday prior to Defendant’s arrest while working

drug interdiction at the bus station in Albuquerque. (03/05/19 Tr. 26:5-17). Agent Perry briefly

explained that he had approached Defendant and asked him questions about his travel. (03/05/19

Tr. 27:9-10). Defendant provided Agent Perry a ticket issued in the name of Frank Dreke.

(03/05/19 Tr. 27:11-12). Agent Perry continued that Defendant did not have identification with

him. However, Defendant produced medical discharge paperwork from a black duffel bag with

the name Jesus F. Fernandez-Rodriguez (03/05/19 Tr. 27:18-28:3, 14-16). Agent Perry testified

that he could not say “100 percent for sure,” but that the black duffel bag was similar to the bag

Agent Perry seized on October 25, 2017 containing the methamphetamine. (03/05/19 Tr. 28:4-10).

Agent Perry further recounted that he conducted a consensual search of Defendant’s person and

bag and did not find any type of contraband. (03/05/19 Tr. 28:25-29:6). During cross-examination,

defense counsel asked Agent Perry a number of questions regarding his responses pertaining to

Defendant’s prior travel. At the close of evidence and after extended deliberation, the jury was

unable to reach a unanimous verdict in the first trial and the Court declared a mistrial. (Doc. 172).

    2. The Second Trial

        At the start of Defendant’s second trial, the parties understood that the Court’s prior rulings

on motions in limine and admission of exhibits would apply to the second trial with the exception

that the Court disallowed the United States from providing the jury with a written transcript of the

audio recording. During the second trial, Agent Perry testified in relevant part that he found it

significant that Defendant was traveling under a name other than his own. (03/19/19 Tr. 196:11-

15). Agent Perry expounded that he had “numerous cases to where passengers that were

transporting either illegal narcotics or proceeds from illegal narcotics attempt to hide their identity,

so they buy a ticket under a different name.” (03/19/19 Tr. 196:17-21). He continued that he “had



                                                   7
hundreds of seizures where people are traveling under false names.” (03/19/19 Tr. 196:21-22).

       The United States ceased that line of questioning and then began playing the audio

recording of Agent Perry’s encounter with Defendant on October 25, 2017. In reference to the

recording, Agent Perry testified that he approached Defendant and asked Defendant permission to

speak with him. (03/19/2019 Tr. 198:4). Defendant responded “Again?” to which Agent Perry

stated, “I’m sorry?” because he did not yet recognize Defendant. (03/19/2019 Tr. 198:4-9). Agent

Perry testified that during the encounter Defendant handed his bus ticket to Agent Perry bearing

the name Frank Dreke, at which point Agent Perry asked Defendant if Agent Perry had previously

spoken with Defendant. (03/19/19 Tr. 198:24-199:3). Agent Perry stated that Defendant responded

“Yes, like four or five days ago.” (03/19/19 Tr. 199:2-3). Agent Perry recalled that he had first

spoken with Defendant “[o]n the previous Sunday inside the bus station.” (03/19/19 Tr. 200:3-4).

       Agent Perry recounted that during that prior encounter, Defendant was traveling with a

“black duffle bag that was very similar if not the same bag” as the bag containing drugs discovered

on October 25, 2017. (03/19/19 Tr. 157:12-25). Agent Perry testified that he searched both

Defendant and Defendant’s black duffel bag during the earlier encounter and did not find any

contraband. (03/19/19 Tr. 158:13-18). Agent Perry also described that Defendant was wearing a

black hat “like a leather or a fake leather hat” that “had like the New York Yankees symbol in

yellow.” (03/19/19 Tr. 159:23-159:1). Later during direct examination, the United States asked

Agent Perry to show the jury the contents of the duffel bag containing the methamphetamine that

was seized on October 25, 2017. Included in the contents were medical discharge paperwork

bearing Defendant’s name and a black hat with the words “Zoo York” on the back and “yellow

lettering on the front, with a New York emblem on it.” (03/19/19 Tr. 172:22-24). Agent Perry

testified that this was the same hat he saw Defendant wearing during his prior encounter with



                                                8
Defendant at the Greyhound bus station. (03/19/19 Tr. 173:2-12).

       Defendant did not raise a contemporaneous objection to the parts of Agent Perry’s direct

testimony that he now challenges. On cross-examination, defense counsel questioned Agent Perry

about Defendant’s use of the name Franke Dreke on his bus ticket. (03/19/19 Tr. 271:4-7, 18-20).

In an attempt to impeach Agent Perry, Defense counsel also questioned Agent Perry about the fact

that throughout the case proceedings, Agent Perry had never previously testified about the black

hat. (03/19/19 Tr. 279:2-19). Agent Perry confirmed that he neither wrote anything about the black

hat in his report, nor had he testified previously about the hat despite conceding that it was “an

important piece of evidence.” (03/19/19 Tr. 279:2-25). Finally, Defendant called as a witness his

daughter Lidia Fernandez. Ms. Fernandez testified about her father’s regular use of the name

Frank Dreke and the origin of the name Dreke on her father’s side of the family. (03/19/19 Tr.

356:3-357:8).

   3. Defendants’ Argument

       In his Motion for a New Trial, Defendant contends that “[h]ad the Court prohibited the

government from mentioning this prior encounter, the circumstantial evidence of possession

presented at the second trial would have been substantially weaker.” (Doc. 203 at 10). Defendant

continues, “It could also have resulted in a different verdict – as illustrated by the outcome of the

first trial at which neither Agent Perry nor the prosecutor ever mentioned how Mr. Fernandez was

clothed.” (Doc. 203 at 10). Specifically, Defendant maintains that Agent Perry’s details regarding

the prior encounter allowed the United States to argue that the unique black hat and the medical

discharge paperwork proved the possession element of the charged crime by linking Defendant to

the bag containing the drugs. (Doc. 203 at 10). Moreover, Defendant also maintains that he was

prejudiced by introduction of improper propensity evidence that he had traveled under a fake name



                                                 9
on both Greyhound bus trips. (Doc. 203 at 11).

       Because there was no contemporaneous objection to Agent Perry’s testimony, the Court

will review the evidence and testimony for plain error in light of the context of the entire

proceeding. This Court’s ruling on Defendant’s motion in limine pertaining to Agent Perry’s

reference to his prior encounter with Defendant was extremely narrow in scope. It was intended to

avoid confusing the jury by providing limited context to the conversation between Agent Perry

and Defendant captured on the audio recording of the October 25, 2017 encounter. The Court

examined briefing by the parties and heard argument on the motion in limine, ultimately

determining that admission of prior encounter evidence, as limited by the Court, did not fall within

Rule 404(b) and was not barred by Rule 403. Some of the arguments Defendant makes regarding

this Court’s pretrial evidentiary ruling and in support of a new trial are the same arguments the

Court considered in connection with Defendant’s motion in limine. Defendant did not file a motion

to reconsider that ruling following the February 6, 2019 hearing or following the first trial. The

Court stands by its prior analysis and believes it properly admitted limited testimony pertaining to

Agent Perry’s prior encounter with Defendant. However, Agent Perry’s testimony in the second

trial about the type of clothing Defendant was wearing during that first encounter was outside the

scope of the Court’s limited ruling. This testimony revealed, for the first time in the case, that

during the initial encounter Defendant was wearing a distinct black hat that was later found by

agents inside the black duffel bag containing the methamphetamine seized during the second

encounter.

       The Court agrees with Defendant that this was an important piece of evidence linking the

black duffel bag containing the drugs to Defendant. However, it was not the only evidence creating

a link between Defendant and the black duffel bag. As in the first trial, the United States presented



                                                 10
evidence at the second trial that medical discharge paperwork bearing Defendant’s name was

located in the black duffel bag containing the methamphetamine. The United States also presented

evidence that Defendant verbally claimed ownership of the black duffel bag, gave Agent Perry

permission to search the bag, and only disclaimed ownership after Agent Perry found the bundles

of methamphetamine. Defendant had the opportunity to cross-examine Agent Perry on these

issues. Moreover, Defendant presented his own witness who testified that Defendant regularly uses

the name “Frank Dreke” to challenge the United States’ claim that “Frank Dreke” was a false or

fake name. Finally, the Court instructed the jury, as it does in all criminal cases, that “[t]he

defendant is not on trial for any act or conduct or offense not alleged in the indictment.” (See Jury

Instruction No. 12, Doc. 185). The Court believes that, in the context of the entire proceedings, the

introduction of evidence regarding Defendant’s prior travel was not fundamental error and does

not merit granting a new trial. Defendant has not met his burden. Accordingly, the Court will not

grant a new trial based Agent Perry’s testimony in the second trial about his earlier encounter with

Defendant.

   B. The United States’ Comments in Closing Argument

       During closing argument, the United States focused on the possession element of the

charged offense. (03/20/19 Tr. 387:14-22). The United States stressed to the jury that on the audio

recording Defendant admitted the black bag belonged to him, but even without that direct evidence

there was “compelling circumstantial evidence” in the case. (03/20/19 Tr. 389:6-391:13). As one

example of circumstantial evidence, the United States referred to Agent Lemmon’s testimony

during trial that Defendant had a surprised or panicked look on his face when Defendant boarded

the bus and saw the agents. (03/20/19 Tr. 391:14-21). The United States asked, “[W]hy else would

the defendant display a panicked or surprised look on the bus? I submit to you it’s because he knew



                                                 11
he was transporting a large amount of methamphetamine.” (03/20/19 Tr. 392:22-25). The United

States continued that defendant’s reaction was “consciousness of guilt.” (03/20/19 Tr. 392:1-3).

       Defendant had filed a pretrial motion in limine asking the court to exclude any testimony

by Agent Lemmon in the form of an opinion interpreting the meaning of any “surprised look”

Defendant may have had on his face when he boarded the Greyhound bus and saw the agents.2

(Doc. 100). Consistent with case law and the Federal Rules of Evidence, the Court granted

Defendant’s motion in limine regarding improper opinion testimony and held that Special Agent

Lemmon could testify about his personal observations of Defendant on the bus but could not testify

as to any inference or conclusions he may have drawn from those observations. See Order (Doc.

154, ¶ 5). Although not entirely clear from the briefing, Defendant appears to be contending that

the United States violated the Court’s pre-trial ruling by drawing an inference of guilt in closing

argument that the Court had prohibited Agent Lemmon from making in his testimony.

       “Prosecutors have considerable latitude to respond to an argument made by opposing

counsel.” United States v. Hernandez-Muniz, 170 F.3d 1007, 1012 (10th Cir. 1999). Defense

counsel did not contemporaneously object to the United States’ statement in closing arugment.

Additionally, prior to closing arguments the Court instructed the jury that it must consider only the

evidence that the Court admitted in the case and that “any statements, objections, or arguments

made by the lawyers are not evidence in the case.” (Jury Instruction No. 6, Doc. 185; 03/20/19 Tr.

377:16-378:4). The Court does not believe the United States’ argument was improper. However,

even if it were improper for the United States to comment that Defendant’s “surprised look” was

evidence of “consciousness of guilt,” the statement was not so egregious as to constitute a

miscarriage of justice, particularly when considered in the context of the lack of contemporaneous


2
 See DEFENDANT’S MOTION IN LIMINE NO. 5: TO EXCLUDE IMPROPER OPINION TESTIMONY
REGARDING DEFENDANT’S ACTIONS (Doc. 100).

                                                 12
objection and the Court’s instruction to the jury. Accordingly, the Court will not grant a motion

for new trial on this ground.

   C. Weight of the Evidence

       Next, Defendant contends that the Court should order a new trial based on insufficiency of

the evidence to support his conviction. On a motion for a new trial alleging that the verdict is

against the weight of the evidence, the Court may weigh the evidence for itself and determine the

credibility of the witnesses. Laughinghouse v. Risser, 786 F. Supp. 920, 922 (D. Kan. 1992). This

discretionary power should be invoked only in the exceptional case where a jury’s verdict “is

clearly, decidedly or overwhelmingly against the weight of the evidence.” Escue v. N. Okla. Coll.,

450 F.3d 1146, 1157 (10th Cir. 2006) (internal quotation marks omitted).

       To sustain a conviction for possession of methamphetamine with intent to distribute, the

United States was required to prove Defendant (1) knowingly possessed the methamphetamine

and (2) intended to distribute it. See id.; 21 U.S.C. § 841(a)(1). Possession under § 841(a)(1) may

be actual or constructive and the United States may rely on either direct or circumstantial evidence.

United States v. Jenkins, 175 F.3d 1208, 1216 (10th Cir. 1999). The Tenth Circuit has held that

“constructive possession exists when a person not in actual possession knowingly has the power

and intent at a given time to exercise dominion or control over an object.” United States v. Little,

829 F.3d 1177, 1182 (10th Cir. 2016). Defendant argues that the jury verdict in this case was

against the weight of the evidence in part because the government “overwhelmingly relied on

circumstantial evidence to prove the element of possession” and that such evidence “was highly

questionable.” (Doc. 203 at 12).

       The Court concludes that the United States presented sufficient evidence from which a jury

could conclude that Defendant had constructive possession of the methamphetamine to sustain the



                                                 13
conviction under § 841(a)(1). The United States presented evidence linking the black duffel bag

in which the methamphetamine was found to Defendant. Both parties played an audio recording

of the October 25, 2017 encounter between SA Perry and Defendant on the Greyhound Bus.

Although the audio recording is at times unclear, at the point where SA Perry grabs the black bag

and shows it to Defendant, a reasonable juror could have concluded that Defendant affirmatively

claimed ownership of the bag and then subsequently granted SA Perry permission to search the

bag. The United States also presented evidence that medical discharge paperwork located inside

the bag bore Defendant’s name and that clothing from the bag was consistent with Defendant’s

size. Agent Perry testified that a black hat with gold writing on it located in the bag was the same

hat Defendant had been wearing during the prior encounter at the Greyhound bus station. Agent

Perry also testified, and a juror could plausibly discern from the audio recording, that Defendant

told him he had been traveling with a brown or black bag during the trip several days earlier.

Moreover, Agent Lemmon testified that as Defendant came up the stairs to board the bus,

Defendant made eye contact with Agent Lemmon, and “immediately gave a face of surprise,

almost panic.” (03/19/19 Tr. 322:2-4). A juror could reasonably infer from this testimony that

Defendant was nervous because he had methamphetamine on the bus.

       Defendant suggests that Agents Perry and Lemmon “were not credible witnesses” and that

Agent Perry’s testimony regarding a nexus between the black hat and the black Protégé’ bag in

which the methamphetamine was located “was highly questionable” because he had not mentioned

the black hat in prior hearings or during the prior trial. Defendant’s arguments go to the weight of

conflicting evidence and the credibility of the witnesses, matters properly within the purview of

the jury. See United States v. McKissick, 204 F.3d 1282, 1289-90 (10th Cir. 2000) (“It is for the

jury, as the fact finder, to resolve conflicting testimony, weigh the evidence, and draw inferences



                                                14
from the facts presented.”). Although the Court may determine witness credibility on a Rule 33

motion, in general, absent exceptional circumstances, “conflicting testimony or a question as to

the credibility of a witness are not sufficient grounds for granting a new trial.” United States v.

Kuzniar, 881 F.2d 466, 470 (7th Cir. 1989) (citing United States v. Indelicato, 611 F.2d 376, 387

(1st Cir. 1979) and Marshall v. United States, 436 F.2d 155, 156 n.1 (D.C. Cir. 1970)). Defendant

had the opportunity to cross-examine both agents, and specifically challenged Agent Perry’s

testimony linking the black hat and the medical paperwork to the black duffel bag and to

Defendant. Defendant also presented testimony of his daughter Lidia Fernandez regarding his use

of the name Frank Dreke to counter Agent Perry’s testimony about his encounters with passengers

who have traveled under a different name while transporting illegal narcotics. The Court concludes

that the agents’ testimony was not so patently incredible as to justify intrusion upon the jury’s

verdict.

       Finally, by his own admission Defendant recognizes that his “case was a close one in which

the jury could have returned a different verdict,” suggesting that the guilty verdict was not so

overwhelmingly against the weight of the evidence. (Doc. 203 at 12). After reviewing the record,

the Court concludes that the United States’ evidence and the plausible inferences to be drawn

therefrom, considered as a whole, are sufficient to sustain the jury’s finding that Defendant

knowingly possessed the methamphetamine found in the black duffel bag on October 25, 2017.

       IT IS THEREFORE ORDERED THAT Defendant’s Motion for New Trial (Doc. 203) is

DENIED.




                                                     _________________________________
                                                     SENIOR UNITED STATES DISTRICT JUDGE

                                                15
